

115 HR 7332 IH: Protect American Taxpayers and Secure Border Act
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7332IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Ms. Jackson Lee (for herself, Ms. Bass, Ms. Clarke of New York, Ms. Fudge, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit taxpayer funds from being used to build a wall between Mexico and the United States,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect American Taxpayers and Secure Border Act. 2.Prohibitions and requirements relating to border security (a)In generalNo taxpayer funds may be obligated or expended to build a wall or barrier intended to impede travel between Mexico and the United States.
 (b)Foreign payment requiredAny wall or barrier described in subsection (a) that is proposed to be built shall be paid for using funds provided by the Government of Mexico.
 (c)Securing the southern borderThe Secretary of Homeland Security shall take such actions as may be necessary to secure the southern border by making maximum effective utilization of technology and improved training of U.S. Custom and Border Protection agents and officers.
 (d)Increase in immigration judgesThe Attorney General may appoint 100 additional immigration judges in addition to immigration judges currently serving as of the date of the enactment of this Act.
 (e)Humanitarian assistanceThe Secretary of Homeland Security shall take such actions as may be necessary to ensure that humanitarian assistance is provided to immigrants, refugees, and other displaced persons who are in need of medical assistance and aid to sustain health and life.
			